Title: To Benjamin Franklin from James Parker, 8 August 1765
From: Parker, James
To: Franklin, Benjamin


Honored Sir,
New York, August 8. 1765
Having received yours of the 11th of May, and 8th of June, the 30th of last Month, on my Way towards Burlington, with the Packet and Commission for Land-Waiter at New-York it may be not unnecessary, that I answer as fully as I can. As it was unexpected, and far from my Thoughts, I was the more surprized: It naturally excited me to reflect upon your re-iterated Kindnesses to me notwithstanding the Temptations I often am under to think the Contrary: I have a Heart perhaps too proud, but I would have it grateful, therefore would receive your Favours with Thanks, and whatever else I have been able to pay, I endeavour to practise. On the Receipt of yours, finding a Letter with it, for Mr. Stuart, Surveyor, &c. at Philadelphia, and my other Business leading me that Way, I immediately proceeded down to Philadelphia, The 2d of this Month I went there: But no Mr. Stuart was there, and Mr. Foxcroft was absent, I return’d to Burlington on Saturday: Monday the 5th I heard Mr. Stuart was arrived at New-York from Canada. I immediately set out for New York. I got here last Night: The Governor here not at home: This Morning I saw Mr. Stuart, who was just going off for Philadelphia, he received me pretty politely, but as he was going, wrote a Line to the Collector. I soon after waited on him at the Custom-House; he received me very civilly; but some of the other Officers looked cool. I told him my Intention to come, as I had done the Surveyor, in some Time; but that I would first put my Business abroad in some Order to quit it before I could give my Attendance, so I declined being qualified then, or executing the Bond: I saw and spoke to Mr. Nicholls also: He acquainted me, that since the new Regulations in Trade, he found the Business exceedingly troublesome: that it required excessive and continual Attendance, and that there was neither Fee nor Perquisite attending it: and upon which Account he chose to resign it: that Mr. Temple had appointed one Mr. Blondell, who he heard would not act any longer. And I was told also by others to the same Purpose: whereupon I visited Mr. Blondell, who received me very short and crusty, and would not have any Discourse with me. I found they expected me immediately to Act, and told me the Duty was constant Attendance, &c. But as I told them it was impossible I could so suddenly remove to New-York, I did not chuse to be qualified: and they could not look upon me, as an Officer without. After long Talk, wherein I promised to come assoon as I could, they all parted pleased, but Blundell, who protested he would not act: tho’ they said they would speak to him; As I have not propos’d any Thing to him, I should imagine, if it was worth his While to keep it before, it must be so Still, as he will have the Pay, till I be admitted and qualified: This is the last I heard or know of the Matter. Now, as it is hard getting even a Room only here at this Time of Year, and as my Business will not let me come immediately, so as my own House in this City, is let till next Spring, so I should rather have my whole Family and remove into my own House, than into other, especially as the Duty requires constant Attendance: As Mr. Foxcroft is expected every Day at Philadelphia, I have not yet had his Opinion about the PostOffice Affairs, but every Moment expect to hear from him. And altho’ I receive your Favours, with the sincerest Acknowledgments, and entirely in Obedience to your Request or Order, which is Law to me, I shall come to live in New-York, as soon as I possibly can get my Business so as to permit it, yet I ingeniously confess, I had rather been permitted to have resided at Burlington, if I could have still been honoured with the Place I possess in the Post-Office: but as their Lordships insist, that the Comptroller do reside in New-York, I chearfully submit. Indeed, my Printing-Materials in New York, which I had leased to Mr. Holt for four Years, reverts back to me, the first of May next, the same Day that my House can be taken Possession of by me again: so that if I can be permitted at any Rate to keep off till then, I shall be free to move hither, if I am obliged to come sooner, I must try to get Lodgings only, which will be excessively inconvenient to me. The New-Jersey Assembly lately sat, and having done a good deal of Business, I have their Votes, (their Laws I just finished) yet to do, and I told you in some of my former, that I was printing for Samuel Smith of Burlington, a History of New-Jersey: About one Half of which is printed, and I shall proceed with the rest assoon as the Votes are done, but all this will take me to cold Weather: Now, tho’ I can resign my Posts of Squire and Captain, with Pleasure, yet that of Parson I don’t so lightly part with: In that Employ, tho’ a poor Workman, I think I labour for a good Master, who has often rewarded me far more largely than I deserve: If I leave it, ’tis with great Regret: I don’t think I shall ever make any great Figure again in the printing Way, as the Stamp-Duty like a killing Frost, strikes a deadly Blow at all that Business. I shall attempt to resume it again, tho’ to little purpose.
These Considerations leads me to observe to you, that as I grow old and I am sometimes visited with the Gout, which is a Disorder that renders the Attendance necessary to do my Duty, in the Place of Land-Waiter difficult, How would I be pleased, if I have found favour with you, that you would rather extend the Kindness to my Son, as old Barzillai recommended his Son Chimham to David, 2 Sam. xix. 31. to 40, He’s young and vigorous, and capable of tramping along the Wharfs of the City three or four Times a Day, as I am assured I must every Day. I have the Pleasure to acquaint you, that I think he is greatly reformed, and is sober, tho’ not so fond of labour, as I could wish, yet that he refrains from Vice, and acts with far more Prudence and Care than I have been apprehensive of: Such an Office to him, would not only suit him, but as you observe to me, “might hereafter introduce him to something better in the same Branch,” especially if he acquitted himself well in it, which his Youth would enable him to do better than I could. Oh, Sir, could not the same Interest, that got that for me, get it for him? I should take it quite as well: He is desirous of living in this City, nor would I repine at living here myself whilst I continued in the Service of the Post-Office. For tho’ there will be always something to print in the Jerseys, yet I can find another to take that Place. However, not as I will, but as you shall think fit: My Son will consent to live in the Jersey’s. He has the Prospect of an increasing Family, and being now of Age, begins to think for himself. I propose whilst I stay at Burlington to go frequently to Philadelphia in Order to finish those Accounts: I should have proceeded in it e’er now, but, the Laws passed last Session in Jersey, being to be done in English, and there was no Fount of English in the Printing-Office of B. Mecom’s, (which I told you I had carried to Burlington) I was obliged to do them at Woodbridge. I had just finished them there, and was returning to Burlington, when your Letter, &c arrived. I have been excessively hurried about for some Time past, strain hard, to rub through my Difficulties, and hope I shall accomplish it in a While which has prevented me from proceeding in your Affairs, as fast as I would have done: Mr. Hall, I suppose writes, as he tells me he does, and I have wrote by every Opportunity I can catch. At this present, I write this at our Old Friend Hugh Hughes’s in New-York, who I am sorry to inform you, is in a State of Ruin occasioned by his being Security for one Mr. Blagge in New York for upwards of £500, Blagge having been his some Time before for about £200, and Blagg being ruined, Mr. Hughes is fell upon, he keeps close this Instant: but is trying to get all delivered up and become entire Insolvent, rather than go and lye in Jail, which will be his Fortune, if he is catch’d: They his Family are in great Distress at this Instant, and I sincerely sympathize with them, but can’t help them. The Emotions of my Mind in their Behalf, perhaps greatly adds to any Inchoherences I commit in this Letter, as well as Inconvenience in writing it. I will endeavour to write more correct the next Opportunity: If I can be dispensed with from Attending here till the Winter, I shall be satisfied, but shall be better pleased, if I can be permitted to stay till I can get into my own House—and shall be better pleased yet, if you should think it practicable to assist my Son in getting that Office for him rather than myself, tho’ perhaps you may yet think him too young. If I get into it, I will endeavour to do my Duty in the Strictest Manner possibly I can, and leave the Issue to Providence: not doubting but that same Providence, which has hitherto kindly defended me, will still preserve me under its Protection.
Mr. Holt I believe will never do much for me: His Time is out, as I told you next May: Whether he will set up separate or not, I know not. Mr. Royle, from Virginia arrived here the Day before yesterday, to try to regain his Health: He has a very bad Cough: but is otherwise brisk and cheery, he purposes to Philadelphia next Week. As you will doubtless have agreeable Letters from all your other Friends, it is the less needful for me to add any Thing further: B. Mecom continues at New Haven, has began a News paper, but I have not the greatest Hopes of his Success: I have assisted him all I can, but I am afraid to no Purpose: I wish I could write better Things of him. I have had my Health better since I have been at Burlington, than for some Time before. I pray God it may continue. I think I may say for all my Family as well as myself, that we send our humble Respects whilst I remain Your most obliged Servant
James Parker.
To Dr Franklin
 
Endorsed: Parker
